Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 1 of 13 PageID #: 219



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
JOHN R. DURSO, JOSEPH FONTANO,
TERI NOBLE, DEBRA BOLLBACH,
NEIL GONZALVO, JON GREENFIELD,
JOHN CATSIMATIDIS, ANGELO AVENA,
MORTON SLOAN, and JACOB DIMANT, M.D.,
as Trustees and Fiduciaries
of the LOCAL 338 RETIREMENT FUND,
                                                      MEMORANDUM & ORDER
                        Plaintiffs,                   17-CV-6754(JS)(ARL)

            -against-

BARSYL SUPERMARKETS INC.,
ALMONTE BEACH FOOD CORP.,
ALMONTE REALTY LLC,
DAYMONTE REALTY LLC, and
ALMONTE MILL FOOD CORP.,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiffs:     William Anspach, Esq.
                    Paris N. Nicholls, Esq.
                    Friedman & Anspach
                    1500 Broadway, Suite 2300
                    New York, New York 10036

For Defendants:         Douglas P. Catalano, Esq.
                        Stephen P. Pischl, Esq.
                        Clifton Budd & DeMaria, LLP
                        350 Fifth Avenue, Suite 6110
                        New York, New York 10103

SEYBERT, District Judge:

            Plaintiffs John R. Durso, Joseph Fontano, Teri Noble,

Debra Bollbach, Neil Gonzalvo, Jon Greenfield, John Catsimatidis,

Angelo Avena, Morton Sloan, and Jacob Dimant, M.D. (collectively,

the “Plaintiffs” or “Trustees”), as trustees and fiduciaries of

the Local 338 Retirement Fund (the “Fund”), commenced this action
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 2 of 13 PageID #: 220



against defendants Barsyl Supermarkets, Inc. (“Barsyl”), Almonte

Beach Food Corp. (“Almonte Beach”), Almonte Realty LLC (“Almonte

Realty”), Daymonte Realty LLC (“Daymonte”), and Almonte Mill Food

Corp. (“Almonte Mill”) pursuant to the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended by the Multiemployer

Pension Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. §§ 1001-

1461. Before the Court is Plaintiffs’ unopposed motion for summary

judgment against defendants Barsyl and Almonte Beach (together,

the “Defendants”).      (Mot., ECF No. 34; Pls. Br., ECF No. 37.)         For

the reasons that follow, the motion is GRANTED.

                                 BACKGROUND1

            The Fund is an employee benefit plan and multiemployer

plan within the meaning of ERISA §§ 3(3) and (37), 29 U.S.C.

§§ 1002(3) and (37) and 1301(a)(3).          (Pls. 56.1 Stmt. ¶ 2.)       The

Fund was created to provide members of Local 338 RWDSU/UFCW (the

“Union”)    with    retirement    benefits     and   is   governed   by   the

Reaffirmation and Restatement of Agreement and Declaration of


1 The facts are drawn from Plaintiffs’ Local Civil Rule 56.1
Statement (“Pls. 56.1 Stmt.”) and admissible record evidence,
including the Ismael Torres Affidavit and the William Anspach
Declaration, along with the exhibits attached thereto. (Pls. 56.1
Stmt., ECF No. 38; Torres Aff., ECF No. 35; Anspach Decl., ECF No.
36.) Because Defendants have not responded to the motion, “the
factual allegations set forth in Plaintiffs’ statement of material
facts pursuant to Local Civil Rule 56.1, to the extent they are
properly supported pursuant to Fed. R. Civ. P. 56(c), are deemed
admitted.”   Durso v. Almonte Beach Food Corp., No. 17-CV-6673,
2021 WL 493398, at *1 n.3 (E.D.N.Y. Feb. 10, 2021) (collecting
authorities).
                                      2
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 3 of 13 PageID #: 221



Trust (the “Trust Agreement”).         (Id. ¶¶ 1, 14; Torres Aff. ¶¶ 2-

3; Trust Agmt., Ex. A, ECF No. 35-1, attached to Torres Aff.)

             Defendants were signatories to a series of collective

bargaining agreements (“CBAs”) with the Union under which they

were required to make contributions to the Fund.           (Pls. 56.1 Stmt.

¶¶ 4-5.)      In 2013, the Fund determined that Barsyl effected a

complete withdrawal from the Fund within the meaning of ERISA §

4203(a) and Article VIII of the Trust Agreement.            (Id. ¶ 21.)    In

May 2015, the Fund determined that Almonte Beach effected a

complete withdrawal from the Fund within the meaning of ERISA §

4203(a) and Article VIII of the Trust Agreement.             (Id. ¶ 6.)    On

May 13, 2016, the Fund notified Barsyl that it had effected a

complete withdrawal from the Fund and incurred $143,182.00 in

withdrawal liability.        (Id. ¶ 22.)      Likewise, on September 29,

2016, the Fund notified Almonte Beach that it effected a complete

withdrawal     and   that   it    incurred   $140,418.00     in   withdrawal

liability.     (Id. ¶ 7.)        Neither Barsyl nor Almonte Beach made

payments to the Fund and, by letters dated August 4, 2016 and May

22, 2017, respectively, the Trustees provided Barsyl and Almonte

Beach sixty days to cure their default.             (Id. ¶¶ 23-25, 8-10.)

Barsyl and Almonte Beach did not make payments towards their

withdrawal liability, did not contest the Trustees’ findings, and

did not challenge the Fund’s withdrawal liability assessments.

(Id. ¶¶ 12-13, 27-28.)

                                      3
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 4 of 13 PageID #: 222



                            PROCEDURAL HISTORY

            Plaintiffs commenced this action on November 17, 2017

pursuant to Section 502 of ERISA, 29 U.S.C. § 1132, seeking to

recover withdrawal liability from Defendants pursuant to ERISA §

4219(c)(5), 29 U.S.C. § 1399(c)(5), and Section 515 of ERISA, 29

U.S.C. § 1145, plus interest and additional damages.             On November

15, 2019, the parties appeared for a pre-motion conference to

discuss    Plaintiffs’    anticipated      motion   for   summary    judgment.

(Min. Entry, ECF No. 31.)         The Court continued the conference to

December 19, 2019, when the parties advised that they reached a

settlement.     (See ECF No. 32.)      After many adjournments and failed

settlement attempts, on October 27, 2020, the Court reinstated

Plaintiffs’ summary judgment motion, which was initially filed on

March 3, 2020.     (Pls. Ltr., ECF No. 49; Oct. 27, 2020 Elec. Order.)

                                  ANALYSIS

I.    Legal Standards

            Summary    judgment   is   appropriate     where   there    is   “no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.”           FED. R. CIV. P. 56(a).    A genuine

factual issue exists where “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”               Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).             The movant bears

the burden of establishing that there are no genuine issues of

material fact.      Gallo v. Prudential Residential Servs., L.P., 22

                                       4
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 5 of 13 PageID #: 223



F.3d 1219, 1223 (2d Cir. 1994).             “[W]here the non-moving party

chooses the perilous path of failing to submit a response to a

summary judgment motion, the district court may not grant the

motion without first examining the moving party’s submission to

determine if it has met its burden of demonstrating that no

material issue of fact remains for trial.”                 Vermont Teddy Bear

Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004)

(quotation marks and citation omitted).                 “An unopposed summary

judgment motion may also fail where the undisputed facts fail to

show that the moving party is entitled to judgment as a matter of

law.”    Id. (quotation marks and citations omitted).

            In reviewing the record, “the court is required to

resolve    all    ambiguities    and       draw   all    permissible   factual

inferences in favor of the party against whom summary judgment is

sought.”    Sheet Metal Workers’ Nat’l Pension Fund v. Vadaris Tech.

Inc., No. 13-CV-5286, 2015 WL 6449420, at *2 (E.D.N.Y. Oct. 23,

2015) (quoting McLee v. Chrysler Corp., 109 F.3d 130, 134 (2d Cir.

1997)).    The Court considers the “pleadings, deposition testimony,

answers to interrogatories and admissions on file, together with

any other firsthand information including but not limited to

affidavits.”     Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).




                                       5
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 6 of 13 PageID #: 224



II.    Discussion

       A.     Withdrawal Liability - Statutory Framework

              Plaintiffs seek summary judgment on their withdrawal

liability claims against Defendants Barsyl and Almonte Beach.

Under ERISA, every employer who enters into a CBA must make

contributions “in accordance with the terms and conditions of such

plan or such agreement.”         29 U.S.C. § 1145.        Pursuant to the MPPAA,

“withdrawal liability arises when an employer stops contributing

to a multiemployer pension plan and is designed to ‘relieve the

funding burden on remaining employers by having the withdrawing

employer     pay   its    proportionate      share   of    the   plan’s   unvested

benefits.’”        Div. 1181 Amalgamated Transit Union-New York Emps.

Pension Fund v. R & C Transit, Inc., No. 16-CV-2481, 2019 WL

2436144, at *4 (E.D.N.Y. Jan. 15, 2019) (quoting ILGWU Nat’l Ret.

Fund v. Levy Bros. Frocks, Inc., 846 F.2d 879, 881 (2d Cir. 1988)),

report and recommendation adopted by 2019 WL 2436115 (E.D.N.Y.

Feb.   14,    2019).       The   MPPAA   also   provides     that   an    “employer

withdraws from a plan when it permanently ceases to have operations

covered by a CBA or permanently ceases to have obligations to

contribute to the plan.”          Id. (citing 29 U.S.C. § 1383(a)).           Upon

withdrawal, a pension fund must send a notice and demand for

payment      for   an    employer’s   withdrawal     liability      “as    soon   as

practicable” after an employer’s complete withdrawal.                Id. (citing

29 U.S.C. § 1399(b)(1)).              “Payments are set at a level that

                                         6
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 7 of 13 PageID #: 225



approximates the periodic contributions the employer had made

before withdrawing from the plan.” Bay Area Laundry & Dry Cleaning

Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 196-97

(1997) (citing 29 U.S.C. § 1399(c)(1)(C)).           If the employer fails

to make any scheduled payment, it has sixty days to cure its

nonpayment.     29 U.S.C. § 1399(c)(2).         If the employer fails to

cure, the pension fund may declare the employer in default,

accelerate the payments, and demand the entire unpaid amount of

the withdrawal liability.         29 U.S.C. § 1399(c)(5).

             Once an employer receives a notice and demand for payment

from a pension fund, the employer may dispute the amount of the

withdrawal     liability     or    assert   defenses.        29   U.S.C.    §

1399(b)(2)(A).     Where a dispute exists, either party may initiate

arbitration within specified time periods.           29 U.S.C. § 1401.     If

the employer does not initiate arbitration, it waives its right to

dispute the amount of its liability and its right to assert

defenses.     29 U.S.C. § 1401(b)(1).         The pension fund may then

initiate an action in state or federal court to collect the unpaid

withdrawal liability from the employer.          29 U.S.C. § 1451(c).

      B.     Defendants Are Liable For Withdrawal Liability

             Here, Plaintiffs seek withdrawal liability payments from

Defendants.      To prevail on a claim for withdrawal liability,

Plaintiffs must establish that: (1) each “defendant constituted an

‘employer’ under the MPPAA prior to withdrawal; (2) defendant[s]

                                       7
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 8 of 13 PageID #: 226



received notice of the withdrawal liability assessment against

[them]; and (3) defendant[s] failed to initiate arbitration as

required by the MPPAA.”        Finkel v. Athena Light & Power LLC, No.

14-CV-3585, 2016 WL 4742279, at *6 (E.D.N.Y. Sept. 11, 2016)

(citation omitted).

            The Fund has satisfied each of these elements.            First,

there is no dispute that Defendants were employers under the MPPAA

prior to their withdrawal.          Indeed, both Defendants were parties

to CBAs with the Union, and were obligated to make contributions

to the Fund.     (Pls. 56.1 Stmt. ¶¶ 4-5.)       Second, the Fund notified

both   Defendants    of   their    withdrawal   liability   assessments    by

certified mail on two occasions.           See Trustees of Nat’l Ret. Fund

v. Le Perigord, Inc., No. 16-CV-6921, 2018 WL 1747257, at *2-3

(S.D.N.Y. Apr. 9, 2018).       Indeed, the Fund notified Barsyl of its

withdrawal liability, and the right to cure its default, on May

13, 2016 and August 4, 2016.               (Pls. 56.1 Stmt. ¶¶ 22, 25.)

Similarly, the Fund notified Almonte Beach of its withdrawal

liability, and the right to cure its default, on September 29,

2016 and May 22, 2017.            (Id. ¶¶ 7, 10.)     Third, and finally,

Defendants never requested to review of the Trustee’s assessments

or initiated arbitration regarding their withdrawal liability.

(Id. ¶¶ 13, 28.)      It follows that Defendants’ “ability to contest

the amount of withdrawal liability due and owning is foreclosed.”



                                       8
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 9 of 13 PageID #: 227



Div. 1181 Amalgamated Transit, 2019 WL 2436144, at *5 (collecting

cases).

              Accordingly, Plaintiffs’ motion for summary judgment on

their    claims     for    withdrawal     liability      against     Defendants     is

GRANTED.      Plaintiffs are entitled to $143,182.00 in withdrawal

liability from Barsyl; and, $140,418.00 in withdrawal liability

from Almonte Beach.

        C.    Interest and Liquidated Damages

              The   Court     next      considers      Plaintiffs’      request     for

interest on Defendants’ withdrawal liability and for liquidated

damages.2 (Pls. Br. at 9-11.) “In any action to collect withdrawal

liability ‘in which a judgment in favor of the plan is awarded,

the   court    shall      award   the   plan,’    in    addition   to    the   unpaid

withdrawal     liability,         reasonable     attorneys’    fees      and   costs,

interest, and liquidated damages.” UNITE Nat. Ret. Fund v. Veranda

Mktg. Co., No. 04-CV-9869, 2009 WL 2025163, at *4 (S.D.N.Y. July

13, 2009) (quoting 29 U.S.C. §§ 1132(g)(2)(B)). This damages award

is a “mandatory remedy.”           Id. (citation omitted).

              1.    Prejudgment Interest

              Plaintiffs     first      seek   prejudgment     interest        on   the

withdrawal liability amounts pursuant to the Trust Agreement and




2  Plaintiffs have reserved the right to submit a separate
application for attorneys’ fees in the event the motion for summary
judgment is granted. (Pls. Br. at 11.)
                                           9
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 10 of 13 PageID #: 228



 Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), which mandates

 an award of interest at the rate established by the pension plan.

 (Pls. Br. at 10.)     The Trust Agreement provides for the payment of

 interest at a rate of 1½ percent per month, or 18 percent per year,

 from the date payment was due.        (Pls. 56.1 Stmt. ¶¶ 15-16, 30-31;

 Trust Agmt., Amendment No. 4, at ECF p. 39.)          Interest has accrued

 from July 1, 2016 for Barsyl (Pls. 56.1 Stmt. ¶ 23), and from

 October 1, 2016 for Almonte Beach (id. ¶ 8).

              For Barsyl, interest calculated at 1½ percent per month

 on the $143,182.00 withdrawal liability amounts to $2,147.73 per

 month.    The time period from July 1, 2016 through March 1, 2020

 encompasses forty-four months.       Therefore, Plaintiffs are entitled

 to prejudgment interest from Barsyl in an amount of $94,500.12

 with additional interest accruing from March 1, 2020 through the

 month of payment at a rate of $2,147.73 per month.

              For Almonte Beach, interest calculated at 1½ percent per

 month on the $140,418.00 withdrawal liability amounts to $2,106.27

 per month.     The time period from October 1, 2016 through March 1,

 2020 encompasses forty-one months.            Therefore, Plaintiffs are

 entitled to prejudgment interest from Almonte Beach in an amount

 of $86,357.07, with additional interest accruing from March 1,

 2020 through the month of payment at a rate of $2,106.27 per month.




                                      10
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 11 of 13 PageID #: 229



             2.      Liquidated Damages

             Plaintiffs also request, and are entitled to, liquidated

 damages.     (Pls. Br. at 10-11.)            Under the Trust Agreement and

 Section    502(g)(2)(C)     of   ERISA,      29    U.S.C.    §    1132(g)(2)(C),

 Plaintiffs are entitled to damages in an amount equal to the

 greater    of:    (i) interest     on     the     unpaid    contributions,    or

 (ii) liquidated damages in the form of twenty percent of the unpaid

 contributions.      (Pls. 56.1 Stmt. ¶¶ 18, 33; Trust Agmt. at ECF pp.

 19-20, Article VII(5)(d)); 29 U.S.C. § 1132(g)(2)(C)(i) and (ii);

 see also Finkel, 2016 WL 4742279, at *9.

             Here,     Plaintiffs    are      correct       that   the   interest

 calculated above is greater than twenty percent of the unpaid

 withdrawal liability for Barsyl, which twenty percent amounts to

 $28,636.40, and for Almonte Beach, which twenty percent amounts to

 $28,083.60.      Accordingly, for Barsyl, Plaintiffs are entitled to

 an award of liquidated damages equal to $94,500.12, in addition to

 $2,147.73 per month from March 1, 2020 through the month of

 payment.    For Almonte Beach, Plaintiffs are entitled to an award

 of liquidated damages equal to $86,357.07, in addition to $2,106.27

 per month from March 1, 2020 through the month of payment.




                                         11
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 12 of 13 PageID #: 230



                                   CONCLUSION

             For   the   stated    reasons,    IT    IS   HEREBY   ORDERED    that

 Plaintiffs’ unopposed motion for summary judgment (ECF No. 34) is

 GRANTED and Plaintiffs are entitled to judgment against Defendants

 Barsyl Supermarkets, Inc. and Almonte Beach Food Corp.; and

             IT    IS   FURTHER   ORDERED     that   Plaintiffs    are   awarded

 damages from Defendants as follows:

       (1)   As from Barsyl:

             (a) $143,182.00 in withdrawal liability;

             (b) $94,500.12 in prejudgment interest, with additional

             interest accruing from March 1, 2020 through the month

             of payment at a monthly rate of $2,147.73; and

             (c) $94,500.12 in liquidated damages, in addition to

             $2,147.73 per month from March 1, 2020 through the month

             of payment; and



       (2)   As from Almonte Beach:

             (a) $140,418.00 in withdrawal liability;

             (b) $86,357.07 in prejudgment interest, with additional

             interest accruing from March 1, 2020 through the month

             of payment at a monthly rate of $2,106.27; and

             (c) $86,357.07       liquidated    damages,      in   addition    to

             $2,106.27 per month from March 1, 2020 through the month

             of payment; and

                                       12
Case 2:17-cv-06754-JS-ARL Document 50 Filed 09/16/21 Page 13 of 13 PageID #: 231



             IT IS FURTHER ORDERED that, within thirty (30) days from

 the date of this Order, Plaintiffs may file a motion to recover

 attorneys’ fees and costs incurred in this action, pursuant to

 Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E); and

             IT IS FURTHER ORDERED that, within thirty (30) days from

 the date of this Order, Plaintiffs shall file a status report

 informing the Court how they intend to proceed against defendants

 Almonte Realty, Daymonte, and Almonte Mill.




                                           SO ORDERED.


                                           /s/__JOANNA SEYBERT________
                                           Joanna Seybert, U.S.D.J.

 Dated: September 16 , 2021
        Central Islip, New York




                                      13
